Citation Nr: 1337962	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-42 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

5.  Entitlement to service connection for a foot disability, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for an eye disability, to include as secondary to type II diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In April 2013, the Veteran presented testimony before the undersigned Acting Veterans Law Judge; a copy of the transcript has been associated with the record.  At the hearing, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2013).

The Board notes that the Veteran's claim of entitlement to service connection for coronary artery disease was adjudicated as a claim to reopen by the RO, as there was a prior final denial for this issue.  Since the last final denial, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to an herbicide agent.  75 Fed. Reg. 53202-53216 (August 31, 2010).  As new rights under the law have been created since the last final denial, the Board is considering this issue on a de novo basis.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim).  

The issues of entitlement to service connection for type II diabetes mellitus, for coronary artery disease, for a foot disability, and for an eye disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied the Veteran's claims of entitlement to service connection for type II diabetes mellitus and pes planus. 

2.  The evidence associated with the claims file subsequent to the March 2005 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for type II diabetes mellitus and pes planus on the merits.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's service connection claim for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the Veteran's service connection claim for a foot disability, to include pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In light of the fully favorable determination on the issues decided below, no further discussion of compliance with VA's duty to notify and assist is necessary.

II. New and Material Evidence

A. Law

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).



B. Contentions

This appeal arises out of the Veteran's contentions that his current type II diabetes mellitus is related to in-service exposure to herbicides, and his foot disability is a cause of his pre-existing pes planus being aggravated during service.  In the alternative, he argues that his foot disability was caused or aggravated by his type II diabetes mellitus. 

C. Analysis

After having carefully reviewed the evidence of record, the Board finds that new and material evidence has been received to reopen the claims below.  The Board will address each disability separately.

1. Type II Diabetes Mellitus

By a March 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for type II diabetes mellitus on the basis, inter alia, that the Veteran had not submitted any evidence of a current diagnosis of type II diabetes mellitus.  The RO notified the Veteran of the March 2005 rating decision and of his appellate rights in a letter dated later that month.  He did not appeal, and did not submit any pertinent evidence within one year of the decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per § 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The March 2005 rating decision is accordingly final with respect to this issue.  38 C.F.R. § 20.302 (2013).

In January 2007, the Veteran again sought service connection for type II diabetes mellitus.  A March 2009 rating decision denied the claim, and this appeal followed. 

Evidence of record at the time of the March 2005 rating decision consisted of service treatment records, service personnel records, private treatment records, and lay statements from the Veteran. 

Evidence obtained in connection with the petition to reopen includes VA and private treatment records, records from the Social Security Administration (SSA), testimony provided by the Veteran at the April 2013 Board hearing, and several lay statements by the Veteran. 

The additional evidence submitted by the Veteran is new in that it was not of record at the time of the March 2005 rating decision.  Significantly, the Veteran's medical treatment records reflect that he has a current diagnosis of type II diabetes mellitus.  See, e.g., November 2006 VA treatment record diagnosing "Type 2 diabetes mellitus, controlled with insulin."  This evidence qualifies as "material," because it relates to an unestablished fact necessary to substantiate the claim and tends to raise a reasonable possibility of substantiating the claim.  Therefore, the Board reopens this claim.

2. Foot Disability

By a March 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for pes planus on the basis, inter alia, that the Veteran had not submitted any evidence of a current diagnosis of pes planus.  The RO notified the Veteran of the March 2005 rating decision and of his appellate rights in a letter dated later that month.  He did not appeal, and did not submit any pertinent evidence within one year of the decision.  Bond, 659 F.3d at 1367-68.  The March 2005 rating decision is accordingly final with respect to this issue.  38 C.F.R. § 20.302.

In January 2007, the Veteran again sought service connection for a foot disability, but this time to include on a secondary basis, due to type II diabetes mellitus.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the Veteran must submit new and material evidence as to this theory of entitlement.  A March 2009 rating decision denied the claim, and this appeal followed. 

Evidence of record at the time of the March 2005 rating decision consisted of service treatment records, service personnel records, private treatment records, and lay statements from the Veteran. 

Evidence obtained in connection with the petition to reopen includes VA and private treatment records, records from the Social Security Administration (SSA), testimony provided by the Veteran at the April 2013 Board hearing, and several lay statements by the Veteran. 

The additional evidence submitted by the Veteran is new in that it was not of record at the time of the March 2005 rating decision.  Significantly, the Veteran's medical treatment records reflect that he has a diagnosis of pes planus, as well as several other disabilities of the feet.  See, e.g., November 2006 VA treatment record diagnosing bilateral pes planus, as well as neuropathy issues related to type II diabetes mellitus.  This evidence qualifies as "material," since it relates to an unestablished fact necessary to substantiate the claim and tends to raise a reasonable possibility of substantiating the claim.  The Board therefore reopens this claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for type II diabetes mellitus is reopened, and to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a foot disability is reopened, and to that extent, the appeal is granted.


REMAND

Although the additionally-submitted medical evidence is sufficient to reopen the Veteran's service-connection claims for type II diabetes mellitus and a foot disability, additional development is required before the Board can adjudicate these claims on the merits.  The Veteran also seeks entitlement to service connection for coronary artery disease, and additional development is required on this claim prior to adjudication.   

I. Private Records

At the April 2013 hearing, the Veteran identified outstanding private records that are relevant to his claims regarding type II diabetes mellitus, coronary artery disease, and a foot disability.  See Board Hearing Tr. at 7-8, 16 (identifying treatment obtained in the 1970's with Dr. Brian Canby in Harrisburg, Pennsylvania, for diabetes); 16-17 (identifying treatment obtained in the late 1970's with Dr. Maryjo Szada at the same practice, for heart problems); 19 (identifying treatment obtained on or around 1984 or 1985 with Dr. Brian Deshiwitz, for foot problems).  The Board notes that records from Dr. Szada were included with the SSA records that have already been associated with the file, but these records are only from approximately the last decade.  On remand, the aforementioned records should be obtained and considered in the adjudication of the Veteran's claims.  Alternatively, if any of the records no longer exist, that must be documented and the Veteran must be notified accordingly.

II. Intertwined Issues

Because the actions requested on remand could result in a grant of service connection for type II diabetes mellitus, which, in turn, could potentially result in service connection for an eye disability, the Board finds that the claim for service connection for an eye disability is inextricably intertwined with the claim for service connection for type II diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  Action on eye disability claim is therefore deferred.



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide VA with permission to obtain private medical records from Drs. Brian Canby, Maryjo Szada, and Brian Deshiwitz (send him multiple copies of the VA Form 21-4142, Authorization and Consent to Release Information to VA).  

Thereafter, assist the Veteran in sending requests to these custodians for the records at least one time and if the records are not received, at least one follow-up request in compliance with 38 C.F.R. § 3.159(c)(1).

2.  Thereafter, undertake any other development action that is deemed warranted, and re-adjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


